DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 11, 27, 34, 47, and 48 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 11 is indefinite as same is dependent on cancelled claim 7.  For the purpose of examination same is considered as being dependent on claim 6.            In claims 27 and 34, “the central extraction plate” lacks antecedent basis.  Although a central portion and an extraction plate are recited in claim 1, it is not clear that “the central extraction plate” refers to either or both of same.            In claim 34, “the extended position” and “the retracted position” lack antecedent basis.  Also, it is not clear which capsule (or both) that “the capsule” refers to in line 4.  Line 5 is further confusing; it appears that the word “to” may have been intended between “arranged” and “switch”.            In claims 47 and 48, “the brew chamber” lacks antecedent basis as claim 1 refers to first and second brew chamber parts but not a singular brew chamber.  For the purpose of examination, same is considered to refer to the first and second brew                                                   Double Patenting
3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.       Claims 1, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of copending Application No. 16/265945.  Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or fully encompass said claims of Application No. 16/265945.
            This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.5.        Claims 1-3 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8-10 of copending Application No. 16/261477.  Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or fully encompass said claims of Application No. 16/261477.            This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.6.        Claims 1-3, 6, 10-14, 27-32, 47, and 48 are provisionally rejected on the ground 
          This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                              Allowable Subject Matter
12.    Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.           Regarding claim 34, none of the prior art record alone or together provides for the particular system as specifically claimed and including the use of exchangeable capsules of differing exit face diameters which abut an extraction plate having a central portion that is movable relative to a peripheral portion of said extraction plate and further wherein a sensor is used in determining when said plate has pass the predetermined position between the extended and retracted positions as specifically set forth and subsequently imparting use of the control unit and mode switching operation as further recited.               Regarding claims 1-3, 6, 8, 10-14, 16, 20, 21, 27-32, 47, 48, and 53, other than the Double Patent rejections as set forth above which may be overcome with Terminal Disclaimers, none of the prior art record alone or together provides for the particular system as specifically claimed and including the use of exchangeable capsules of 

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
March 9, 2021